Citation Nr: 0927090	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for hearing loss and 
tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The more probative evidence is against a finding that the 
Veteran's current bilateral hearing loss is related to active 
military service or events therein; and there is no evidence 
of bilateral hearing loss manifested to a compensable degree 
within one year following discharge from active military 
service.

2.  The preponderance of the evidence is against a finding 
that the Veteran currently has tinnitus that is related to 
active military service or events therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in September 2006, prior to the January 2007 
rating decision, the RO notified the Veteran of the evidence 
needed to substantiate his claims of service connection for 
bilateral hearing loss and tinnitus.  He was advised of the 
evidence that VA would obtain and of the information and 
evidence he was responsible for providing.  He was asked to 
submit any evidence in his possession that pertained to his 
claims.  This letter also included information regarding how 
VA assigns disability ratings and effective dates.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records and various private medical records submitted by the 
Veteran.  The Veteran has not identified additional records 
pertaining to his claims for hearing loss and/or tinnitus 
that need to be obtained.  The Veteran was provided a VA 
examination in July 2007 and a medical opinion was obtained.  
The examiner reviewed the claims file and provided adequate 
rationale for his opinion.  Thus, the examination is 
considered adequate.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus related to in-service noise exposure.  In a 
March 2007 statement, the Veteran reported that he was a cook 
on the battlefront during World War II.  He indicated that he 
was with a field artillery battalion and his kitchen was a 2 
1/2 ton covered truck and located right among the 155mm cannons 
as well as other heavy weapons.  

In his August 2007 Form 9, the Veteran argued that hearing 
loss caused by acoustic trauma can develop long after 
service.  He thinks the benefit of the doubt is shown and 
that service connection for hearing loss and tinnitus should 
be granted.  

The Veteran's Enlisted Record and Report of Separation 
indicates he was assigned to an artillery battalion with a 
military occupational specialty (MOS) of cook.  He 
participated in various battles and campaigns including in 
the Rhineland, Ardennes, and Central Europe.  The Veteran's 
reports of noise exposure appear consistent with the 
circumstances of his service and in-service acoustic trauma 
is conceded.  

As indicated, the Veteran served in Europe during World War 
II.  On review, the Veteran has not specifically claimed 
combat participation.  Even assuming, without conceding, that 
the Veteran engaged in combat, the Board notes that while the 
combat presumption (38 U.S.C.A. § 1154(b)) can assist the 
Veteran is establishing that he was exposed to excessive 
noise in service, he has not asserted any continuity of 
symptoms since, and the combat presumption does not aid in 
otherwise establishing a medical nexus.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

Bilateral hearing loss

Service treatment records are negative for any complaints of 
or treatment for hearing loss.  On examination for separation 
in February 1946, no abnormalities of the ears were noted and 
hearing was reported as 15/15 bilaterally on whispered voice 
testing.

The Board notes, however, that the Veteran is not precluded 
from establishing service connection for hearing loss where 
hearing was within normal limits at separation and that he 
may nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  

A July 2006 private audiogram documents essentially 
bilaterally symmetrical mild sensorineural hearing loss (250-
2000 Hz) sloping to a moderate sensorineural hearing loss 
(3000-8000 Hz).  

Private medical statement dated in July 2006 indicates the 
Veteran has moderate to severe hearing loss and this is 
likely related to noise exposure in the military.  It was 
noted that hearing aids were needed.  

On VA examination in July 2007, the Veteran reported that he 
was a cook and was near the firing of the Howitzers.  After 
separation from service he worked in a chemical plant for 
many years.  He stated that it was not very noisy.  He denied 
exposure to hazardous recreational noise.  He was not aware 
of any impaired hearing during the time that he was employed 
at the plant.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
50
60
LEFT
40
40
40
60
70

Diagnosis was moderate sensorineural hearing loss bilateral.  
The examiner indicated that it was less likely as not that 
the Veteran incurred a hearing loss from exposure to noise in 
military service.  The rationale for this was based on the 
Veteran's report that the onset of hearing loss was at least 
26 years after separation and that the air conduction 
thresholds shown on examination were characteristic of the 
Veteran's age.  

As noted, in-service acoustic trauma has been established.  
Additionally, the Veteran currently meets VA's criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385 
(2008).  Thus, the issue is whether current hearing loss is 
related to military noise exposure.

The claims file contains two medical opinions addressing the 
etiology of the Veteran's hearing loss - one in support of 
the claim and one against the claim.  In the June 2009 
Appellant's Brief, the Veteran's representative argued that 
the Board cannot ignore the positive opinion.  The Board 
notes, however, that in evaluating the probative value of 
medical evidence, it is free to favor one opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, 
however, recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
Review of a claims file by a VA examiner, without more, does 
not automatically render the examiner's opinion competent or 
persuasive, and conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

In considering the medical evidence, the Board finds the July 
2007 VA opinion more probative than the private opinion of 
record.  As explained above, the VA examiner provided a 
rationale for his medical opinion, explaining that it was 
based on the Veteran's report that the onset of hearing loss 
was at least 26 years after separation and that the air 
conduction thresholds shown on examination were 
characteristic of the Veteran's age.  In contrast, no 
rationale was provided in support of the July 2006 medical 
opinion and it appears conclusory.  Additionally, there is no 
indication regarding whether the physician was aware of or 
considered the Veteran's reported date of onset of hearing 
problems, which was one of the primary bases of the VA 
examiner's rationale.  

On review, the more probative evidence does not support a 
finding that the Veteran's current bilateral hearing loss is 
related to in-service noise exposure.  The Board acknowledges 
the Veteran's contentions, but notes that he is not competent 
to provide a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  There is also no 
evidence of bilateral hearing loss manifested to a 
compensable degree within one year following discharge from 
service.  



Tinnitus

Service treatment records are negative for any complaints of 
or treatment for tinnitus.  On examination for separation in 
February 1946, no abnormalities of the ears were noted.  

Private audiogram dated in July 2006 notes symptoms/history 
of tinnitus.  

On VA examination in July 2007, the Veteran reported a 
ringing bilateral tinnitus, occurring approximately one time 
each seven to ten days with each episode lasting 
approximately five minutes.  He reported the onset of 
tinnitus following his employment at the chemical plant.  The 
examiner indicated it was less likely as not that the 
tinnitus was a result from exposure to noise in the military.  
The rationale for this opinion was that the onset of the 
tinnitus was 26 years after release from active service.  

On review, there is no evidence of tinnitus during service or 
for many years thereafter and the claims file does not 
contain a medical opinion relating current tinnitus to in-
service noise exposure.  On the contrary, the VA examiner 
indicated the Veteran's tinnitus was less likely related to 
service.  The Board acknowledges that the Veteran is 
competent to report ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  However, he has not asserted any continuity of 
symptomatology since service, and he is not otherwise 
competent to provide a medical etiology opinion.  See 
Espiritu, supra.  

The preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus 
and the doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 3.102 (2008).  






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


